NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 16a0332n.06

                                          No. 15-5631
                                                                                      FILED
                          UNITED STATES COURT OF APPEALS                        Jun 17, 2016
                               FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff-Appellee,                  )
                                            )       ON APPEAL FROM THE
v.                                          )       UNITED STATES DISTRICT
                                            )       COURT FOR THE EASTERN
JAMES FOREST MANNING,                       )       DISTRICT OF KENTUCKY
                                            )
       Defendant-Appellant.                 )       MEMORANDUM OPINION
                                            )

BEFORE: NORRIS, McKEAGUE, and WHITE, Circuit Judges.

       PER CURIAM.           Officers arrived at defendant’s residence in response to a noise

complaint. In the parking area, they talked to an individual who admitted he was there to

purchase drugs and had done so before. The officers knocked on the front door and heard activity

inside, but nobody answered. They also smelled an odor consistent with the manufacture of

methamphetamine coming from the home and noticed multiple surveillance cameras on the

property. They walked around the residence to try to make contact through a back door, or to see

if anyone was trying to leave.

       As they walked around the residence, they discovered a burn pile consistent with

methamphetamine manufacture. The officers testified that the odor became stronger as they

neared the back corner of the residence where they observed a window with an exhaust fan.

       Both officers testified that at that point they believed they had enough evidence to obtain

a search warrant. To secure the scene while awaiting a search warrant, the officers disabled the

surveillance cameras by pointing them towards the ground. Based on the circumstances, the
                                                                          United States v. Manning
                                                                                      No. 15-5631


officers feared that anyone inside the residence could have guns and use information from the

cameras to gain an advantage over the officers.

       As one of the officers was dictating information for a search warrant, a female came out

of the residence visibly agitated and seeking aid for someone in the house who she feared had

overdosed on drugs. Officers entered the residence and found defendant lying on the floor,

slumped over and unresponsive. There was a handgun within a few feet of defendant, and when

the officers attempted to move him some pills fell to the floor. To ensure their safety, the officers

opened two doors near where they were helping defendant. One door led to a bedroom where an

officer observed paraphernalia consistent with the manufacture of methamphetamine, including

bottles and tubing. The officers closed the doors, removed defendant from the residence and sent

him to the hospital in an emergency vehicle. The officers then waited outside until they could

secure a search warrant.

       In the warrant request, the officers included all of the evidence discovered in front of the

residence, and the evidence discovered in plain view when they walked around the residence and

also when they went inside to render aid to defendant. The officers then searched the residence

pursuant to the warrant and recovered several firearms, video equipment, a pill believed to be

oxycodone, three active “one-step” methamphetamine labs, three notebooks with apparent drug

trafficking entries, and a small amount of cash.

       Defendant was arrested when he was discharged from the hospital and charged with

(1) conspiring to     manufacture     methamphetamine,     (2) manufacturing methamphetamine,

(3) possessing firearms after being convicted of a felony, and (4) using or carrying a firearm

during or in relation to a drug trafficking offense.




                                                   2
                                                                         United States v. Manning
                                                                                     No. 15-5631


       Defendant filed a motion to suppress the evidence recovered from his residence, which

the district court denied. Defendant then pleaded guilty to conspiracy to manufacture

methamphetamine in violation of 21 U.S.C. §§ 846 & 841(b) but reserved the right to file this

appeal challenging the denial of his motion to suppress.

       “‘When reviewing the denial of a motion to suppress, we review the district court’s

findings of fact for clear error and its conclusions of law de novo, considering the evidence in the

light most favorable to the government.’” United States v. Noble, 762 F.3d 509, 519 (6th Cir.

2014) (quoting United States v. Richards, 659 F.3d 527, 536 (6th Cir. 2011)).

       This appeal is grounded in the Fourth Amendment, which provides that “[t]he right of the

people to be secure in their persons, houses, papers, an effects against unreasonable searches and

seizures shall not be violated and no Warrants shall issue but upon probable cause, supported by

Oath or affirmation, and particularity describing the place to be searched and persons or things to

be seized.” U.S. Const. amend. IV.

       Defendant argues that several aspects of police conduct surrounding the search of his

residence violated the Fourth Amendment, including that (1) officers unlawfully manipulated the

surveillance cameras at the residence, (2) officers discovered evidence in an unlawful search of

the curtilage of defendant’s residence, (3) officers were not justified in entering his residence

without a warrant to administer medical aid to him, (4) officers were not justified in conducting a

protective sweep of the area around defendant as part of administering aid, and (5) the warrant

and its supporting affidavit contained evidence gathered as a result of the illegal searches, and

contained errors and omissions in violation of Kentucky law.

       We have independently reviewed the record in detail, and we have carefully considered

the briefs submitted by the parties. Because the district court’s detailed analysis addresses each

                                                 3
                                                                       United States v. Manning
                                                                                   No. 15-5631


of defendant’s arguments and we detect no error, a reasoned opinion by this court would serve

no useful purpose. We therefore affirm based upon the district court’s opinion. See United States

v. Manning, No. 13-20-GFVT, 2015 U.S. Dist. LEXIS 22202 (E.D. Ky. Feb. 23, 2015).

       The judgment is affirmed.




                                               4